                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WALGREEN CO., el al.,                 :
                                      :
          Plaintiffs,                 :      CIVIL ACTION
                                      :
     v.                               :      No. 18-2357
                                      :
JOHNSON & JOHNSON, et al.,            :
                                      :
          Defendants.                 :


                             MEMORANDUM

JOYNER, J.                                       March 25, 2019

     Before the Court are Defendants’ Motion for Summary

Judgment (Doc. No. 50), Plaintiffs’ Opposition thereto (Doc. No.

54), Defendants’ Reply in Support thereof (Doc. No. 56), and

Plaintiffs’ Sur-reply thereto (Doc. No. 57).       For the reasons

set forth below, we grant Defendants’ Motion.

     This case arises from Plaintiffs’ Walgreen Co. and The

Kroger Co. (“Retailer Plaintiffs”) allegations that Defendants

Johnson & Johnson and Janssen Biotech, Inc. (collectively

“Janssen”) (“J&J”) violated federal antitrust laws through an

anticompetitive scheme to exclude competition, maintain a

monopoly over, and artificially inflate prices for Defendants’

biologic infliximab drug, Remicade.       Pl. Comp. ¶1.     These

allegations stem from facts set forth in this Court’s

Memorandums denying J&J’s motion to dismiss Pfizer’s complaint


                                 1
and denying in part J&J’s motion to dismiss Direct and Indirect

Purchasers’ amended complaints.   See Pfizer Inc. v. Johnson &

Johnson, No. 17-cv-4180, 2018 U.S. Dist. LEXIS 135261 (E.D. Pa.

Aug. 8, 2018); Doc. No. 58.   See Direct and Indirect Purchasers

v. Johnson & Johnson, No. 17-cv-04326 and No. 18-cv-00303.   In

the instant case, Plaintiffs, indirect purchasers, allege that

inflated prices for Remicade were passed on to them as

overcharges on their purchases of the drug from pharmaceutical

wholesalers (“Wholesalers”), AmerisourceBergen Drug Corporation

and Cardinal Health, Inc.   Wholesalers purportedly assigned to

Plaintiffs their “rights” under their distributor agreements

with JOM Pharmaceutical Services, Inc., a subsidiary of J&J.

     At the heart of the dispute here is Defendants’ argument

that Plaintiffs lack antitrust standing because Wholesalers’

purported assignment of “rights” under the Agreements was void

pursuant to an anti-assignment provision.   Plaintiffs maintain

that their antitrust claims are not encompassed by the purported

assignments, and may proceed.

I.   Factual Background

     The following facts are undisputed: Defendants manufacture

and market Remicade.   (Pl. Resp. to Def. Stmt. Facts at ¶2, Doc.

No. 54-1).   Plaintiffs purchase Remicade from AmerisourceBergen

Drug Corporation (“Amerisource”) and from Cardinal Health, Inc.

(“Cardinal”), pharmaceutical wholesalers who purchase Remicade

                                  2
directly from Defendants.     Id. at ¶5.   Wholesalers’ direct

purchases of Remicade are governed by Distribution Agreements

(together, “the Agreements”) with JOM Pharmaceutical Services,

Inc. (“JOM”).    Id. at ¶6.   The Agreements are governed by New

Jersey law.   Id.   Section 4.4 of the Agreements between

Wholesalers and Defendants each includes a non-assignment

provision containing the following language:

     Except as provided in this section, neither party may

     assign, directly or indirectly, this agreement or any of

     its rights or obligations under this agreement, either

     voluntarily or involuntarily (whether by merger,

     acquisition, consolidation, dissolution, operation of law,

     change of control or otherwise), without prior written

     consent of the other party. . . .Any purported assignment

     in violation of this section will be void.

Def. Br. Exs. A and B, Doc. 50-3.

     On January 23, 2018, Wholesalers purportedly assigned their

claims against Defendants over alleged overcharges for Remicade

to Plaintiffs.    (Pl. Resp. to Def. Stmt. Facts at ¶10, Doc. No.

54-1 at 3).   The purported assignment agreements stated,

“[Amerisource] hereby conveys, assigns and transfers to

Walgreens all of its rights, title and interest in and to all

Direct Purchaser Claims it may have against Defendants under the

antitrust laws of the United States.” “[Cardinal] hereby

                                   3
conveys, assigns and transfers to Kroger all of its rights,

title and interest in and to all Direct Purchaser Claims it may

have against Defendants under the antitrust laws of the United

States.”    Id.; See Def. Br. Exs. C and D.

      On June 6, 2018, Plaintiffs filed the underlying action

against Defendants.    See Pl. Compl., Doc. No. 1.   Plaintiffs’

complaint asserts federal antitrust claims purportedly assigned

to them by Wholesalers, in addition to asserting claims on their

own behalf.    (Pl. Resp. to Def. Stmt. Facts at ¶12, Doc. No. 54-

1).   On December 7, 2018, this Court denied Defendants’ motion

to dismiss Plaintiffs’ direct purchaser antitrust claims (those

that do not depend on assignments from Wholesalers).     See Doc.

No. 48, fn 2.    Now, Plaintiffs concede that “their purchases of

Remicade were indirect” and that any purchases not covered by a

purported assignment “will not be included in [their] damages

model.”    Pl. Opp. at 54.

      In our December 7th, 2018 Order we also converted

Defendants’ motion to dismiss Plaintiffs’ indirect purchaser

antitrust claims (Doc. No. 36) into a summary judgment

proceeding, pursuant to the Third Circuit’s direction that “[i]f

matters outside the bounds of the complaint are considered by

the district court, the merits of the claim must be tested by

way of motion for summary judgment.”    JM Mech. Corp. v. United

States, 716 F.2d 190, 197 (3d Cir. 1983).     The instant motion

                                  4
for summary judgment is fully briefed and ripe for the Court’s

adjudication, now that Plaintiffs have been afforded “a

reasonable opportunity to present all material” pertinent under

Fed. R. Civ. P. 56.    See Doc. No. 48.

II.   LEGAL STANDARD

      Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R.

Civ. P. 56(a).   New Jersey law, which we find applicable to the

issue of non-assignment provisions in the distributor Agreements

in this case, instructs that “interpretation or construction of

a contract is usually a legal question for the court, ‘suitable

for a decision on a motion for summary judgment.’”    Driscoll

Const. Co. v. State Dep’t of Transp., 853 A.2d 270, 276 (N.J.

App. Div. 2004) (citation omitted).

      “As to materiality. . . .[o]nly disputes over facts that

might affect the outcome of the suit under the governing law

will properly preclude the entry of summary judgment.”    Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).    For a dispute

about a material fact to be “genuine,” the evidence must be

“such that a reasonable jury” could find for the nonmovant.      In

re Tribune Media Co., 902 F.3d 384, 392 (3d Cir. 2018) (citing

Anderson, 477 U.S. at 248.    To survive summary judgment, the

party opposing it “must set forth specific facts” “that properly

                                  5
can be resolved only by a finder of fact because they may

reasonably be resolved in favor of either party.”    Anderson, 477

U.S. at 250 (citing First Nat'l Bank v. Cities Serv. Co., 391

U.S. 253, 288-289 (1968)).    At summary judgment we view the

evidence “in the light most favorable to the party opposing the

motion.”    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (quoting United States v. Diebold, Inc., 369 U.S.

654, 655 (1962)).

III. DISCUSSION

     Defendants, J&J, assert four arguments for summary

judgment.   First, Defendants argue that they are parties to the

Agreements.    Second, Defendants argue that the anti-assignment

provisions in the Agreements encompass Plaintiffs’ statutory

antitrust claims.    Third, Defendants argue that the anti-

assignment provisions are enforceable under New Jersey law.

Fourth, Defendants argue that Wholesalers’ assignments to

Plaintiffs are void because they were made without Defendants’

consent, thereby violating the clear and specific anti-

assignment provisions.    In sum, Defendants argue that Plaintiffs

are barred from asserting an antitrust cause of action because

these statutory claims would not exist but for the void

assignments.   Plaintiffs oppose summary judgment on three

grounds: first, that Defendants are not parties to the

Agreements; second, that Plaintiffs’ antitrust claims are

                                  6
outside the scope of the Agreements; and third, that even if the

Wholesalers’ assignments violated the anti-assignment

provisions, federal common law allowing for valid assignment of

antitrust claims should preempt state law enforcing anti-

assignment provisions.

  A. Whether Defendants are Parties to the Agreements

     Defendants seek to enforce the anti-assignment provisions

of the Agreements, arguing that they are parties to the

Agreements.   Defendants argue that the Agreement discloses that

they are the parent company (Johnson & Johnson) and affiliate

(Janssen) of the signatory, JOM, to whom they delegated

authority to enter Agreements governing distribution of

Defendants’ drug, Remicade.    Furthermore, Defendants argue, the

Agreements explicitly apply to claims involving JOM’s parent

company, subsidiaries, or affiliates.    Exs. A and B §§ 4.21(a).

Plaintiffs, on the other hand, argue that JOM signed the

Agreements not as Defendants’ agent, but as the only party to

the contract.   Therefore, Plaintiffs’ argument goes, Defendants

cannot oppose the purported assignments because they are not

parties to the Agreements.    Pl. Opp. at 9.   Id.   We find there

is no dispute that Defendants are parties to the Agreements.

     “Agency is the fiduciary relationship that arises when one

person (a ‘principal’) manifests assent to another person (an

‘agent’) that the agent shall act on the principal’s behalf and

                                  7
subject to the principal’s control, and the agent manifests

assent or otherwise consents so to act.”    Restat 3d of Agency, §

1.01 (3rd 2006).   New Jersey law, applying the Restatement

(Third) of Agency §6.01, has held that a “principal will be

bound by contracts with third parties entered into by an agent

with actual authority to act on his behalf.”   Allegheny/AA Bail

Bonds, Inc., Atty. in Fact for Allegheny Cas. Co. v. Wright,

Nos. A-2066-07T2, A-2071-07T2, 2011 N.J. Super. Unpub. LEXIS 699

at *15 (Super. Ct. App. Div. Mar. 22, 2011).   To create

“[a]ctual authority (express or implied)” the principal need

only communicate “written or spoken or other conduct” that,

“reasonably interpreted, causes the agent to believe that the

principal desires him so to act on the principal’s account.”

Id. (quoting Jennings v. Reed, 381 N.J. Super. 217, 231 (Super.

Ct. App. Div. 2005) (citations omitted)).   Generally, in

contracts where the principal’s identity is known to the other

contracting party, “the principal, not the agent, is liable on

the contract.”   Looman Realty Corp. v. Broad St. Nat'l Bank, 32

N.J. 461, 476 (1960).   “Nevertheless, an agent acting for a

disclosed principal may agree with the other contracting party

that the agent also will be a party to the contract.”   Id.

(citation omitted).   Ordinarily, however, “[a] principal who

deals with third parties through an agent. . .expects to become

a party to transactions entered into on the principal's behalf

                                 8
by the agent.   When the third party knows the identity of the

principal, the third party ordinarily expects that the

principal, and not the agent, will become a party to the

transaction.”   Restat 3d of Agency, § 6.01 Cmt b (3rd 2006).

     In this case, JOM, the signatory to the Agreements, is a

subsidiary of Johnson & Johnson and the agent of Janssen

Biotech, Inc. for the purpose of entering distribution

contracts.   “Schedule A” of the Agreements (Ex. A at 25, Ex. B

at 23) names Janssen Biotech, Inc. as an “affiliate” (also

referred to as a “Manufacturer,” Exs. A and B at 1) of JOM for

purposes of the Agreements.   The language of the Agreements

expressly provides that JOM’s affiliates have delegated

authority to JOM to enter distribution agreements on their

behalf.   See Exs. A and B at 1, “[JOM] is an Authorized

Distributor of Record for the Products with authority delegated

by the Manufacturers to designate additional Authorized

Distributors of Record (each an “ADR”) on their behalf for

distribution of Products. . . .[JOM] and its affiliates desire

to retain Distributor [Wholesalers] to provide the necessary

Services.”

     Here, we find no genuine dispute that for the purposes of

the distribution Agreements, JOM is an agent of Defendants, as

JOM was delegated authority to enter the Agreements on behalf of

their named affiliates, the “principals.”   There is also no

                                 9
dispute that the principals were “disclosed” to the other

contracting party in Schedule A of the Agreements.    Therefore,

applying New Jersey law, we find it is beyond reasonable dispute

that Defendants are parties to the Agreements when they are

named in the Agreement as an “affiliate” of the signatory and

when the Agreements provide that JOM is authorized to enter the

Agreement on the affiliates’ (Defendants’) behalf.    See

Allegheny/AA Bail Bonds, Inc., Atty. in Fact for Allegheny Cas.

Co., 2011 N.J. Super. Unpub. LEXIS 699 at *15.

  B. Applicable Law

     The Parties do not dispute that New Jersey law applies to

the anti-assignment provisions.    See Pl. Opp. at 6, “[b]oth

sides agree that the two Distribution Agreements are governed by

state law – in this case, the law of New Jersey. . . .[which]

generally follows the Restatement of Contracts.”    See Bel-Ray

Co. v. Chemrite (Pty) Ltd., 181 F.3d 435, 442 (3d Cir. 1999).

     The dispute is over whether Plaintiffs’ antitrust claims

are encompassed by the anti-assignment provisions in the

Agreements.   Defendants contend that the Agreements’ prohibition

on assignment of “rights” without consent necessarily includes a

prohibition on assignment of statutory causes of action, such as

the right to recover overcharge damages.    Accordingly, where the

anti-assignment provisions have been violated, under New Jersey

law the purported assignments are void, and, as a result,

                                  10
Plaintiffs’ have no basis on which to assert their statutory

claims.   By contrast, Plaintiffs argue that the anti-assignment

provisions narrowly prohibit performance of the contract, while

the right to bring a statutory antitrust claim is “in some way

independent of, or pre-existing to, the ‘rights or obligations’”

that the provisions prohibit from being assigned.   Def. Br. at

12.   If Plaintiffs’ statutory claims exist independent of the

Agreements, Plaintiffs argue, then federal common law, not New

Jersey law, will resolve the issue at summary judgment.   We find

there is no reasonable dispute that the anti-assignment

provisions prohibited assignment of rights under the Agreements,

including statutory causes of action; therefore, we grant

summary judgment for Defendants, where Plaintiffs’ antitrust

claims exist by virtue of void assignments.

      It is established that “under controlling federal law,. .

.antitrust claims are assignable.”   Gulfstream III Assocs., Inc.

v. Gulfstream Aerospace Corp., 995 F.2d 425, 431 (3d Cir. 1993)

(quoting In re Fine Paper Litig., 632 F.2d 1081, 1090 (3rd Cir.

1980)).   In Wallach v. Eaton Corp., the Third Circuit clarified

that in the antitrust context, “an effective assignment must

directly reference antitrust claims in order to ensure that any

transfer of direct purchaser status is crystal clear, thereby

‘eliminat[ing] any problems of split recoveries or duplicative

liability.’”   Wallach v. Eaton Corp., 837 F.3d 356, 370 (3d Cir.

                                11
2016) (quoting Gulfstream III Assocs., Inc. v. Gulfstream

Aerospace Corp., 995 F.2d 425, 440 (3d Cir. 1993)).   The Wallach

court went on to hold that under the Restatement, “consideration

is not required under federal common law to give effect to an

otherwise express assignment.”   Id. at 371.

     However, a threshold question is whether the assignment in

issue is valid.   See Lehigh Valley Hosp. v. UAW Local 259 Soc.

Sec. Dep’t, No. 98-4116, 1999 U.S. Dist. LEXIS 12219, at *9

(E.D. Pa. Aug. 10, 1999) (reasoning that “[b]efore this Court

even addresses whether the assignee of a plan participant has

standing to sue [on the basis of statutory claims] under ERISA,

however, it must first determine if the alleged assignment in

this case is valid.”).   It follows that when considering the

validity of an assignment of “rights,” the Third Circuit has

held, albeit in the context of statutory ERISA claims, not

antitrust claims, that there is “no compelling reason to stray

from the ‘black-letter law that the terms of an unambiguous

private contract must be enforced.’”   Am. Orthopedic & Sports

Med. v. Indep. Blue Cross Blue Shield, 890 F.3d 445, 453 (3d

Cir. 2018) (citation omitted).   A district court is “correct” to

look to the law of the state in the distributor Agreement’s

choice-of-law provision to determine the effect of the

Agreement, and to apply that state’s principles of interpreting



                                 12
assignment provisions.    See Hartig Drug Co. v. Senju Pharm. Co.,

836 F.3d 261, 274 (3d Cir. 2016).

     Furthermore, the Third Circuit made clear in Wallach, in

line with §317 of the Restatement, that it rejects the

“antiquated distinction” between “rights” under a contract,

which may be assigned or contractually prohibited from being

assigned, and non-contractual causes of action: “the historical

common-law rule that a chose in action could not be assigned has

largely disappeared.”    837 F.3d at 369 (quoting Restat 2d of

Contracts, § 317 cmt (c)).    See In re Fine Paper Litig., 632

F.2d at 1090 (“[a]lthough the common law did not favor the

assignment of causes of action, by and large that attitude has

been overcome.”).   See also Am. Orthopedic & Sports Med., 890

F.3d at 453 (quoting City of Hope Nat'l Med. Ctr. v. Healthplus,

Inc., 156 F.3d 223, 229 (1st Cir. 1998)) (holding that statutory

causes of action are encompassed by non-assignment provisions

when it joined “an overwhelming consensus among Courts of

Appeals that ‘ERISA leaves the assignability or non-

assignability of [statutory rights] under ERISA-regulated

welfare plans to the negotiations of the contracting parties.”).

     Here, we agree with Defendants that New Jersey law, not

federal common law applies to the assignment issue in this case.

Plaintiffs’ argument that federal common law preempts even an

invalid assignment is not supported by Third Circuit law.

                                 13
Wallach and Gulfstream, holding that antitrust claims are

assignable under federal common law, apply to valid assignments

only.   Here, there is no valid assignment.    The anti-assignment

provisions in the distributor Agreements between Wholesalers

(direct purchasers) and Defendants (drug manufacturer) clearly

manifested an intent to prohibit assignment of any rights or

obligations under the Agreements without the consent of either

party; indeed, the provisions specified that assignments in

violation of the provisions would be void.     Wholesalers violated

these provisions by purporting to assign their rights under the

Agreements to Retailer Plaintiffs, without Defendants’ consent.

We agree with Defendants that “neither Wallach, nor Gulfstream,

nor In re Fine Paper Litig. (none of which addresses anti-

assignment provisions affecting statutory causes of action in

the antitrust context) supports the notion that the ‘federal

common law’ of antitrust assignment instruments overrides an

anti-assignment clause in the underlying sales contract that is

valid as a matter of state law.”     Def. Rep. Br. at 12.

     Finally, the Third Circuit has adopted the “plain meaning”

approach to whether statutory claims are encompassed within the

scope of a non-assignment provision prohibiting assignment of

“rights” under a contract.   Here, Plaintiffs try to advance the

argument rejected by the First Circuit in City of Hope (whose

reasoning the Third Circuit adopted in American Orthopedic),

                                14
“[i]n effect, [that we] read into ERISA's allowance for the

assignability of ERISA-regulated welfare plan benefits a bar to

the contractual non-assignability of such benefits.”    City of

Hope Nat'l Med. Ctr., 156 F.3d at 229.    Similarly here,

Plaintiffs ask us to read into federal common law’s allowance

for assignability of antitrust claims a bar to the contractual

non-assignability of those claims.

     Yet, there is no federal common law, nor New Jersey state

contract law, nor grounding in the Restatement, to support this

view.    The First Circuit has held and the Third Circuit has

concurred that limiting non-assignment provisions so that they

do not pertain to “causes of action” (“as distinguished from

‘rights or benefits’”) “would strain the plain meaning of the

contract language at issue in this case.”    Id. at 229.    We

agree.    To read the anti-assignment provisions here, which

clearly prohibit assignment of “this agreement or any of its

rights or obligations under this agreement . . . without the

prior written consent” (Exs. A and B §§4.4) (emphasis added), to

limit “rights” as distinguished from “causes of action,” would

“strain the plain meaning” of the contract.    See Wallach v.

Eaton Corp., 837 F.3d at 369 (noting that “a distinction”

between ‘rights’ under a contract and ‘causes of action’ arising

by virtue of the existence of the contract has been abandoned by

the Restatement, §317, and by the Third Circuit.).

                                 15
     Extending this reasoning to non-assignment clauses in the

context of statutory ERISA claims, the Third Circuit has

recently held that “anti-assignment clauses in ERISA-governed

health insurance plans as a general matter are enforceable.”

Am. Orthopedic & Sports Med. v. Indep. Blue Cross Blue Shield,

890 F.3d 445, 453 (3d Cir. 2018).    Plaintiffs argue that

American Orthopedic applies only within the ERISA context and

only where the statutory claims “aris[e] out of the insurers’

breach of the insurance contract, not [to] antitrust claims

based on an ‘extrinsic legal regime’ unrelated to the rights and

obligations created by the distribution agreement.”    Pl. Br. at

17 (citing Hartig Drug, 836 F.3d at 275 n.17).    Although the

anti-assignment provision in Hartig arises in the antitrust

context, while American Orthopedic addresses anti-assignment

clauses in the ERISA context, the anti-assignment language in

Hartig differs from the anti-assignment language here.

     The Hartig anti-assignment clause states, “[t]his Agreement

may not be assigned by either party without the prior written

consent of the other party.   Notwithstanding the forgoing,

either party may assign its rights and obligations hereunder

without the consent of the other party to a subsidiary or

affiliate . . . .”   836 F.3d at 275 (emphasis added).   Here, by

contrast, the assignment provisions state, “neither party may

assign. . . this agreement or any of its rights or obligations

                                16
under this agreement . . . without the prior written consent of

the other party,” Exs. A and B §§4.4 (emphasis added).     Thus,

the anti-assignment provision in Hartig prohibits assignment

only of the Agreement, while the anti-assignment provision here

clearly and specifically prohibits assignment of “rights” under

the Agreement without consent of the other contracting party.

     We find Plaintiffs’ argument that the non-assignment

provisions here do not encompass rights to bring statutory

causes of action untenable.   Without the assignment of

Wholesalers’ rights under the Agreements, Plaintiffs would have

no basis from which to assert the Wholesalers’ claim for

overcharges on purchases of Remicade.     Thus, Plaintiffs’

antitrust claims flow from the purported assignment of

Wholesalers’ rights.   Therefore, we find that there is no

genuine dispute that Plaintiffs’ allegations of anticompetitive

overcharges for Remicade (Compl. ¶¶ 1, 60–61) are “assignment-

based claims.”   Def. Br. at 10.    Accordingly, New Jersey law

applies when interpreting the anti-assignment provisions of the

Agreements.   See Hartig Drug, 836 F.3d at 274.

  C. Applying New Jersey Law to the Anti-Assignment Provisions

     Defendants argue that under New Jersey law, the anti-

assignment agreement invalidates Wholesalers’ assignment of

their rights under the agreement, since Defendants did not

consent.   We agree with Defendants and grant summary judgment on

                                   17
the grounds that it is beyond reasonable dispute that the anti-

assignment provision manifested the parties’ intent to prohibit

assignment of rights under the Agreement, including antitrust

causes of action.

     Where an anti-assignment provision unambiguously expresses

the clear intent to prohibit assignment of “rights” under a

contract, New Jersey law will enforce the provision.   See Torpey

v. Blue Cross Blue Shield of Tex., Civil Action No. 12-cv-7618

(JAP), 2014 U.S. Dist. LEXIS 11412 (D.N.J. Jan. 30, 2014)

(holding that “where a plan contains an anti-assignment

provision, the provision is enforceable and the assignment is

ineffectual.”).   For rights to “to ‘arise under’ an agreement, a

claim [based on those rights] need not be identifiable as an

issue explicitly covered by the agreement, but merely must be

engendered by virtue of the relationship the agreement

established.”   Am. Fin. Capital Corp. v. Princeton Elecs.

Prods., No. 95-4568, 1996 U.S. Dist. LEXIS 3412, at *27–28 (E.D.

Pa. Mar. 19, 1996) (citing Becker Autoradio U.S.A., Inc. v.

Becker Autoradiowerk GmbH, 585 F.2d 39 (3d Cir. 1978)).

     “As a general rule of law, where the parties’ intent is

clear, courts will enforce non-assignment provisions.”

Davidowitz v. Delta Dental Plan of Cal., Inc., 946 F.2d 1476,

1478 (9th Cir. 1991).   See Med-X Glob., LLC v. Azimuth Risk

Sols., LLC, No. 17-13086, 2018 U.S. Dist. LEXIS 60543 at *6

                                18
(D.N.J. Apr. 10, 2018) (quoting Somerset Orthopedic Assocs.,

P.A. v. Horizon Blue Cross & Blue Shield of N.J., 345 N.J.

Super. 410, 415 (Super. Ct. App. Div. 2001)) (“[a]nti-assignment

provisions are generally enforceable under contract law, derived

from a contracting party’s freedom to place restraints on

alienation.”).

     New Jersey courts interpreting assignment provisions apply

the Restatement.   See Somerset Orthopedic Assocs., P.A., 345

N.J. Super. at 415.   Indeed, the New Jersey Supreme Court held

in Owen that §322 of the Restatement “embodies the general, now-

majority rule that contractual provisions prohibiting or

limiting assignments operate only to limit the parties’ right to

assign the contract, but not their power to assign, unless the

parties manifest with specificity an intent to the contrary.”

Owen v. CNA Ins/Cont’l Cas. Co., 771 A.2d 1208, 1214 (N.J. 2001)

(citing Restat 2d of Contracts, § 322 (2nd 1981)).    Thus, as the

court held in Somerset, ”[w]here a contract uses specific and

express language sufficiently manifesting an intention to

prohibit the power of assignment without the consent of one or

more of the contracting parties, courts generally uphold these

contractual anti-assignment clauses.”    Somerset Orthopedic

Assocs., P.A., 345 N.J. Super. at 415.    To manifest an intent to

limit a party’s power to assign, thereby making an assignment

without consent of the other party void, “the non-assignment

                                19
provision generally must state that non-conforming assignments

(i) shall be ‘void’ or ‘invalid,’ or (ii) that the assignee

shall acquire no rights or the non-assigning party shall not

recognize any such assignment.”    Id.

     Plaintiffs argue that the anti-assignment provisions in the

Agreements do not encompass their “rights” to bring statutory

antitrust claims, citing district court opinions, none from the

Third Circuit, in support.   Yet, in United Food & Commer.

Workers Local 1776 v. Teikoku Pharma United States, Inc., No.

14-md-02521-WHO, 2015 U.S. Dist. LEXIS 94220 (N.D. Cal. July 17,

2015) (“Lidoderm”); In re TFT-LCD Antitrust Litig., 2011 WL

3475408 (N.D. Cal. Aug. 9, 2011) (“Flat Panel”); and Meijer,

Inc. v. Barr Pharms., Inc., 572 F. Supp. 2d 38 (D.D.C. 2008),

where district courts found that statutory causes of action for

antitrust violations were beyond the scope of non-assignment

provisions, the non-assignment clauses “[were] limited to the

assignment of duties and obligations under the [distributor

agreements] themselves.”   2015 U.S. Dist. LEXIS 94220 at *43.

The provisions here were not so limited.

     The anti-assignment provision in Lidoderm “[did] not

clearly prevent wholesalers from assigning claims arising out of

antitrust law.”   2015 U.S. Dist. LEXIS 94220 at *42.   Here, by

contrast, the non-assignment provisions here do meet the

standard for clear and specific manifestation of an intent to

                                  20
limit a party’s power to assign.     In Owen, the New Jersey

Supreme Court considered a broad anti-assignment provision

stating, “…the aforesaid deferred lump sum payments shall not be

subject to assignment. . . .” 771 A.2d at 1218.     And the Court

viewed the provision’s broad language as “merely. . .a covenant

not to assign. [Because] [i]t contains no specific prohibition

on the power to make an assignment, and it does not specifically

state that the assignments are ‘void.’”     Id. (quoting Bel-

Ray, supra, 181 F.3d at 442).   In this case, by contrast, the

assignment provisions clearly state, “neither party may assign.

. .this agreement or any of its rights or obligations under this

agreement. . .without the prior written consent of the other

party. . . .Any purported assignment in violation of this

section will be void.” Exs. A and B §§4.4 (emphasis added).

Thus, under New Jersey law interpreting anti-assignment

provisions, we find it is beyond genuine dispute that the anti-

assignment provisions here manifested a clear intent to prohibit

assigning rights under the Agreements without the parties’

consent and expressly indicated such assignments would be void.

     Plaintiffs angle for yet another view, arguing that

statutory antitrust claims are not contemplated by language in

the assignment provision barring assignment of “rights.”       Yet

New Jersey courts have not treated statutory antitrust claims as

exempted from a clear and specific non-assignment provision.         In

                                21
this case, the Wholesalers’ rights to recover antitrust damages

against Defendants, although statutory in nature, exist “‘by

virtue of the relationship,’ established by the Agreements—

indeed, ‘there is no context other than [those] preexisting

contractual relationship[s] in which [those rights] could have

arisen.’”   Def. Br. at 11 (quoting Am. Fin. Capital Corp. v.

Princeton Elecs. Prods., 1996 U.S. Dist. LEXIS 3412, at *27–28.

Thus, we find there is no reasonable dispute that the anti-

assignment provisions here encompass Plaintiffs’ antitrust

claims because their claims exist by virtue of the Agreements

and that the assignments of “rights” under the Agreements,

without consent of Defendants, are void.      Therefore, there is no

genuine dispute that Plaintiffs’ antitrust claims, which they

assert by virtue of void assignments, are barred.

  D. Plaintiffs’ Unassigned Claims

      Plaintiffs “do not dispute that their purchases of Remicade

were indirect.”    Pl. Opp. at 9.    Accordingly, any claim for

overcharges on purchases of Remicade by Plaintiffs arose through

the unauthorized assignment by Wholesalers of rights under their

distributor Agreements.    These assignment-based antitrust

claims, grounded in invalid assignments, cannot proceed.

IV.   CONCLUSION

      For the foregoing reasons, Defendants’ Motion for Summary

Judgment is GRANTED.    An appropriate Order will follow.

                                    22
